Citation Nr: 0010236	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  95-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



REMAND

The appellant served on active duty from September 1961 to 
September 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case is not ready for appellate review.  In his May 1995 
substantive appeal, the appellant requested a personal 
hearing before the RO.  The RO scheduled a hearing for July 
21, 1995.  On that day, the appellant requested that the 
hearing be canceled.  In an August 1995 statement, the 
appellant stated that he had canceled the hearing because of 
a lack of evidence.  Along with his August 1995 statement, he 
submitted additional evidence.  Further, he requested that 
the previously canceled hearing be rescheduled.  No new 
hearing was scheduled.  Because the appellant has not been 
provided a hearing in accordance with his request, it is 
appropriate to remand this case for a hearing.

Further, the record contains a copy of discharge instructions 
from a VA hospital reflecting hospitalization from June to 
July 1995.  No other records from this hospitalization are 
contained in the claims folder.  VA records are considered 
part of the record on appeal because they are in VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO must obtain the complete 
records of the June-July 1995 hospitalization, and, while 
this case is in remand status, obtain all of the appellant's 
VA medical records for treatment from February 1994 to the 
present.

The appellant submitted also an April 7, 1994 award letter 
from the Social Security Administration.  The RO should 
request all adjudicative determinations and supporting 
medical documentation from the Social Security Administration 
in connection with the original award of Social Security 
disability benefits and any subsequent readjudication or 
reassessment.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

In a March 1994 statement, the appellant stated that he had 
received medical treatment at Counio's Mental Health Services 
since 1979.  The appellant provided the records that were in 
his possession.  VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).  
The RO should advise the appellant to submit any additional 
relevant evidence from Counio's Mental Health Services.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all VA treatment 
records since February 1994, including 
the records of a VA hospitalization from 
June to July 1995.  The RO should also 
request records of the appellant's 
alleged VA hospitalization for a nervous 
disorder in San Juan, Puerto Rico, in 
1963.  Ask the hospital to retrieve 
archived records if the appellant's 
treatment records have been archived.  
All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  Associate all records 
and responses with the claims file.

2.  The RO should obtain from the Social 
Security Administration the 
administrative decision and underlying 
medical records relied upon in granting 
Social Security disability benefits, as 
well as any records of subsequent 
reassessment.  Once obtained, all 
documents must be incorporated into the 
claims folder.

3.  The RO should advise the appellant to 
submit any non-VA medical records, that 
the appellant has identified 
specifically, which are relevant to his 
claim, including records from Counio's 
Mental Health Services.

4.  The RO should schedule a hearing 
before a hearing officer at the RO.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


